Chancellor.
Is Bodley a bond fide purchaser without notice in the legal sense of that phrase ? I think not. 1st. Because the deed conveyed a legal title, and want of notice protects a purchaser against a latent equity only, not against the legal title ; in the latter case, the maxim caveat emptor applies. 2. Because the deed was sufficiently descriptive of the lot in question, to leave no doubt about the identity of the property, intended to be conveyed. The description of the lot, as given in the deed, shows that the lot is situated in the city of Vicksburg, in lot No. 201, square No. 30, and begins at some point east of the northwest corner of said lot, and runs from that undefined point, eastwardly, along China-street, forty feet. Now, as the deed was dulyregis tered, it was constructive notice to all the world, of these facts, and if they are sufficient to point out the locality of the lot, and to supply by inquiry, information as to the exact boundary of the lot, then the description must be held sufficient in equity, to protect the grantee in the deed against any subsequent purchaser ; because the facts thus shown were at least sufficient to put a prudent purchaser upon his inquiry,.and it is well settled, that whatever is sufficient for that purpose, amounts in equity to notice. When the deed from Jenkins to M’Leod is taken in connection with the reconveyance by him of the same lot, in trust for the payment of the purchase-money, in which latter conveyance there is a full and accurate description of the boundaries of the lot, I think they *343must be regarded as conveying full and explicit notice, as to the identity and locality of that lot. Bodley distinctly admits, in his answer, the execution and delivery of these several deeds, but does not answer whether he had notice of them, or not, at the time of his purchase. A vendee who would protect himself against a prior equity, upon the ground of being a bona fide purchaser without notice, must deny notipe, fully, positively, and precisely, and this, though it be not charged on the other side, and he must also deny notice of all the facts charged as constituting such notice. Gallatian v. Cunningham, 8 Cowen, 361. But there is another feature in this case, upon which I think the defendant is chargeable with constructive notice. It is charged in the bill, that M’Leod had open and notorious possession of the lot in questidn, under, and by virtue of his deed, from Jenkins, up to the time of the sale, under the deed of trust; and that the complainant and his tenants had such possession at the time of Bodley’s purchase, under the judgment, against J. C. Jenkins.
Bodley admits in his answer that-such was true, but denies that he knew it until after he became the purchaser of the lot. That denial of knowledge cannot impair the effect of the fact of possession. It seems now to be very generally admitted, that where a person is in open and actual possession of land, even though he claim by an equitable title, that possession is sufficient to put a subsequent purchaser upon inquiry, as to the actual rights and the nature of the claim of such occupant; and is constructive notice of the nature and extent of those rights. Allen v. Anthony, 1 Meriv. Rep. 282 ; Chesterman v. Gardner, 5 John. Ch. R. 32 ; Governeur v. Lynch, 2 Paige, Ch R. 300 ; 6 Wend. 213, 226 ; 2 Mass. Rep. 508 ; 3 Pick. Rep. 149 ; Bayley & Co. v. Walker, decided in this Court. Freeman, Ch. Rep. 85.
I think the complainant is entitled, upon general principles, to the relief which he asks ; by virtue of his purchase under the deed of trust, he stands clothed with the same rights and remedies, which M’Leod would have had, whose right to relief against Bodley’s purchase, seems to me, would have stood undoubted. The judgment against Jenkins, under which that purchase was *344made, being long subsequent in date to the conveyance from Jenkins to M’Leod, it is clear, that in equity, at least, Jenkins had no interest in the lot upon which the judgment could attach, and I take it to be clear, that a court of equity will limit the lien of a judgment, to the interest which the judgment debtor actually had in the property, at the time of rendering the judgment, so far, at least, as to protect the prior equities of third persons. 1 Paige, Ch. Rep. 125 ; 2 Har. & John. 64; Atk. on Con. 512 ; The Case in 6 Paige, Ch. Rep. 347.
The authorities are full, to show that the deed to M’Leod is not void for uncertainty. The rule is, that wherever the description given in the deed is imperfect, yet is sufficient to point inquiry to the true locality and boundary of the land, then the deed is not Void for uncertainty, but the defect may. be cured by the aid of parol evidence, in giving identity and locality to the premises intended to be conveyed. 4 Cruise’s Dig. p. 221, sec. 29, 33 ; 4 Mass. Rep. 205 ; 13 John. Rep. 102; 8 Peters, Rep. 84.
Let a decree be prepared for the complainant, according to the prayer of the bill.